            Case 3:20-mc-01034-YY         Document 1       Filed 10/05/20      Page 1 of 4




                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


 IN THE MATTER OF                                          Misc. No. 3:20-mc-1034 SB

 THE EXTRADITION OF JULIAN                                 18 U.S.C. § 3184
 ESTRADA GOMEZ
                                                           UNDER SEAL


                                        COMPLAINT
                      (Fugitives from Foreign Country to United States)
                                      (18 U.S.C. § 3184)

       I, the undersigned Assistant United States Attorney, being duly sworn, state on

information and belief that the following is true and correct:

       1.      In this matter, I represent the United States in fulfilling its treaty obligations to

Mexico.

       2.      There is an extradition treaty in force between the United States and Mexico, the

Extradition Treaty Between the United States of America and the United Mexican States, U.S.-

Mex., May 4, 1978, 31 U.S.T. 5059, as amended by the Protocol to the Extradition Treaty

Between the United States of America and the United Mexican States of May 4, 1978, U.S.-

Mex., Nov. 13, 1997, S. Treaty Doc. No. 105-46 (1998) (collectively referenced hereafter as the

“Treaty”).
Complaint                                                                                       Page 1
            Case 3:20-mc-01034-YY        Document 1      Filed 10/05/20      Page 2 of 4




       3.      The Treaty provides in Article 11 for the provisional arrest of alleged fugitives

pending the submission of a formal request and supporting documents.

       4.      In accordance with Article 11 of the Treaty, the Government of Mexico has asked

the United States, through diplomatic channels, for the provisional arrest of JULIAN ESTRADA

GOMEZ, also known as Gilberto Estrada Gomez, (hereinafter “ESTRADA”) with a view

towards his extradition.

       5.      According to the information provided by the Government of Mexico, ESTRADA

was charged with Aggravated Homicide, in violation of Articles 6(1), 11(1), 293, 294, 299, and

301(1) of the Criminal Code of the State of Zacatecas, Mexico.

       6.      This offense was committed within the jurisdiction of Mexico. On October 13,

2008, the Judge for First Instance and Family Matters in the Judicial District of Jalpa, Zacatecas,

Mexico issued a warrant for ESTRADA’s arrest.

       7.      The warrant was issued on the basis of the following facts:

               a.      ESTRADA was the father of Julian Estrada Ramirez (“Julian”). Julian,

       whose mother was deceased, was estranged from his father from a young age.

       ESTRADA primarily lived in the United States with his wife and other children. Julian

       grew up in Mexico, raised by his father’s siblings. Because of this upbringing, Julian

       grew resentful of and angry towards ESTRADA. As an adult, Julian was angry that

       ESTRADA lived in the United States but made his siblings care for his animals in

       Mexico. Julian felt ESTRADA treated the people who raised him like “servants.”

               b.      On January 3, 2008, Julian decided that he would tell ESTRADA, who

       had recently returned to Mexico from the United States, that ESTRADA needed to care
Complaint                                                                                   Page 2
               Case 3:20-mc-01034-YY       Document 1       Filed 10/05/20    Page 3 of 4




          for his own animals. Julian went looking for his father. He went to his aunt’s house

          where his aunt, Maria Asuncion Estrada Gomez (“Maria Asuncion”), told him that his

          father was working nearby. Maria Asuncion saw Julian drive his truck towards the

          location where ESTRADA was working. Maria Asuncion then heard several gunshots in

          the distance. About five minutes later, ESTRADA arrived at Maria Asuncion’s house

          carrying a rifle and said, “Julian was done.” ESTRADA told his sister, Maria Asuncion,

          that he had shot and killed Julian and was considering turning himself in.

                  c.     About an hour later, ESTRADA saw his wife and his son return from a

          shopping trip. ESTRADA told them that he killed Julian and then left towards the

          mountains, leaving behind the rifle he used to kill Julian.

                  d.     Julian’s body was found in his truck. A medical opinion, dated January 4,

          2008, concluded that Julian died of gunshot wounds to the skull. Bullet fragments were

          recovered from Julian’s body and the door of his truck. A ballistics report found that the

          rounds were fired from a .22 caliber rifle.

                  e.     Julian’s wife provided a sworn statement to police. In the statement, she

          told police that ESTRADA’s wife told her that ESTRADA killed Julian. Juan de la Cruz

          Lara Saldivar and Julia Serna Lara, the parents of Julian’s wife, identified a photograph

          of ESTRADA as the father of Julian and the man who allegedly killed their son-in-law.

          8.      The offense with which ESTRADA is charged is provided for in Article 2 of the

Treaty.

          9.       ESTRADA may be found within the jurisdiction of this Court at 2335 Morrow

Ct, NW, Salem, Oregon 97304.
Complaint                                                                                     Page 3
              Case 3:20-mc-01034-YY       Document 1       Filed 10/05/20     Page 4 of 4




        10.      Mexico has represented that it will submit a formal request for extradition,

supported by the documents specified in the Treaty, within the time required under the Treaty.

        11.      ESTRADA would be likely to flee if he learned of the existence of a warrant for

his arrest.

        WHEREFORE, the undersigned complainant requests that a warrant for the arrest of

JULIAN ESTRADA GOMEZ be issued in accordance with 18 U.S.C. § 3184, and the

Extradition Treaty between the United States and Mexico; and that this complaint and the

warrant be placed under the seal of the Court, except as disclosure is needed for its execution,

until such time as the warrant is executed.

                                                       /s/ Geoffrey A. Barrow by phone
                                                       GEOFFREY A. BARROW
                                                       Assistant United States Attorney


        Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at 4pm

on October 5, 2020.

                                                       ___________________________________
                                                       HONORABLE STACIE F. BECKERMAN
                                                       United States Magistrate Judge




Complaint                                                                                       Page 4
